Per Curiam.
Harrell was indicted for murder, and a verdict of voluntary manslaughter was returned. Neither the general nor the special grounds of the motion for a new trial show reversible error. Special grounds 2 and 4, which are largely relied upon for a reversal, are without merit, for the reason that the evidence set out in them, which was admitted over the objection of the movant, tended to prove malice, intent, and motive. The element of motive was conspicuous in the case, and the evidence was admissible. See, in this connection, Fountain v. State, 149 Ga. 527 (101 S. E. 294); Fraser v. State, 55 Ga. 326, and Everett v. State, 62 Ga. 65 (2). The court, having approved the verdict, properly overruled the motion for a new trial.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.